Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Original application, filed 26 March 2020, and IDS, filed 26 March 2020.

2. 	Claims 1-18 are pending.  Claims 1, 17, and 18 are independent claims.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 26 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein the notifying of the manager comprises…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: receiving a reference document; extracting a target text from the reference document and generating an audio from the target text; generating a rendered text and one or more speech marks from the target text of the reference document; synchronizing the rendered text with the audio; dynamically resizing the rendered text; and dynamically highlighting a portion of the rendered text that is synchronized with a portion of the audio as heard by a user at any given time in order to provide the user with a Read-Along in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per independent claim 18, the language of this claim merely describe a computer program per se.  As such, this raises a question as to whether the claims are directed merely to an abstract idea that is not tied to a technological art, environment or machine to form the basis of statutory subject matter under 35 USC 101.  
One technique for satisfying the requirements of 35 USC 101 is to claim code comprising memory (i.e., hardware).    



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4, 8-9, 11, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belvin (U.S. Publication 2014/0325327 A1).
As per independent claim 1, Belvin discloses an information processing apparatus (See3 Belvin, Figure 2) comprising:
a processor configured to: set a link to second display information in a portion of first display information (See Belvin, paragraph 0036, describing displaying a source document in the form of a web page from the internet [first display information] that includes a link to a network resource [second display information]); and
edit the first display information in response to at least one of (1) access to the second display information from the set link being restricted, and (ii) a change to the second display information (See Belvin, paragraphs 0039, 0046-0047, and Figures 5A-B, describing editing the web page upon determination that the link is a “problem link” such that the link and any related text is removed and replacement text or resource is inserted in its place).
As per dependent claim 2, Belvin discloses the limitations of claim 1 as described above.  Belvin also discloses wherein the edit includes: making the first display information inaccessible; deleting the portion with the link and a portion without the link from the first display information; or deleting only the portion with the link from the first display information (See Belvin, Figures 5A-B, and paragraphs 0038, 0042, and 0047-0048).
As per dependent claim 3, Belvin discloses the limitations of claim 2 as described above.  Belvin also discloses wherein the processor is configured to receive a designation of a portion to be deleted that includes the portion without the link from the first display information (See Belvin, paragraphs 0047-0048).
As per dependent claim 4, Belvin discloses the limitations of claim 2 as described above.  Belvin also discloses wherein the processor is configured to analyze the first display information to determine a portion to be deleted that includes the portion without the link from the first display information (See Belvin, paragraphs 0047-0048).
As per dependent claim 8, Belvin discloses the limitations of claim 1 as described above.  Belvin also discloses wherein the edit includes presenting third display information that corresponds to information provided by the second display information or a link to the third display information (See Belvin, paragraph 0043).
As per dependent claim 9, Belvin discloses the limitations of claim 1 as described above.  Belvin also discloses wherein the processor is configured to edit the first display information to include information provided by the second display information (See Belvin, Figure 5B, and paragraph 0047).
As per dependent claim 11, Belvin discloses the limitations of claim 9 as described above.  Belvin also discloses wherein the edit is in response to the change in the second display information, and the change includes at least one of (1) an expiration date relating to the second display information being reached, and (ii) the time remaining to the expiration date reaching a predetermined threshold (See Belvin, paragraph 0044).
As per independent claim 17, Belvin discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information (See Belvin, Figure 2).
Independent claim 17 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per independent claim 18, Belvin discloses an information processing apparatus… (See Belvin, Figure 2).
Independent claim 18 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belvin (U.S. Publication 2014/0325327 A1), as applied to claims 2, 3, and 4 above, and further in view of Vandervort (U.S. Publication 2010/0241951 A1).
As per dependent claim 5, Belvin teaches the limitations of claim 2 as described above.  Belvin does not teach expressly wherein the processor is configured to edit the first display information so that a portion subsequent, in a reading direction, to any portion that is deleted from the first display information moves to fill the deleted portion, however, Vandervort teaches this limitation (See Vandervort, paragraph 0064, describing that chunks of content may be moved up or down in their position relative to other chunks and data pages, and that the order of sub-data page elements or content, such as the order of paragraphs, pictures, or links in the data page, can be changed as needed).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the positioning of content of Vandervort with the display of information replacing deleted information of Belvin.  The motivation for doing so would have been to create unique documents based on the defined data chunks, as taught by Vandervort (See Vandervort, paragraph 0064).  Therefore, it would have been obvious to combine Vandervort with Belvin for the benefit of creating unique documents based on the defined data chunks to obtain the invention as specified in claim 5.
As per dependent claim 6, Belvin teaches the limitations of claim 3 as described above.  Claim 6 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 7, Belvin teaches the limitations of claim 4 as described above.  Claim 7 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.


9.	Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belvin (U.S. Publication 2014/0325327 A1), as applied to claim 1 above, and further in view of Li (U.S. Publication 2019/0197077 A1).
As per dependent claim 10, Belvin teaches the limitations of claim 1 as described above.  Belvin does not teach expressly wherein the processor is configured to edit the first display information in response to a prediction that there will be a change to the second display information, however, Li teaches this limitation (See Li, paragraphs 0031 and 0050, describing predicting whether an application link is broken, i.e. the second display information is changed or no longer available).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the prediction of a change to the second display information of Li with the editing of first display information of Belvin.  The motivation for doing so would have been to assist users in navigating to resources that may be of interest to a user, as taught by Li (See Li, paragraph 0002).  Therefore, it would have been obvious to combine Li with Belvin for the benefit of assisting users in navigating to resources that may be of interest to a user to obtain the invention as specified in claim 10.
As per dependent claim 12, Belvin and Li teach the limitations of claim 10 as described above.  Belvin and Li also teach wherein the edit is in response to the change in the second display information, and the change includes at least one of (1) an expiration date relating to the second display information being reached, and (ii) the time remaining to the expiration date reaching a predetermined threshold (See Belvin, paragraph 0044).


10.	Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belvin (U.S. Publication 2014/0325327 A1), as applied to claim 1 above, and further in view of Edelman (U.S. Patent 7,240,077 B1).
As per dependent claim 13, Belvin teaches the limitations of claim 1 as described above.  Belvin does not teach expressly wherein the editing of the first display information comprises: transmitting, to a terminal device of a user, a request for an approval for the edit of the first display information; receiving, from the user, the approval with respect to the request; and in response to receipt of the approval from the user, editing the first display information, however, Edelman teaches this limitation (See Edelman, Figure 4, and Column 6, lines 14-50, describing requesting approval from a user to edit display content when a broken dependency is identified).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the user approval request of Edelman with the change to the second display information of Belvin.  The motivation for doing so would have been to ensure that the user prefers to see the replacement content.  Therefore, it would have been obvious to combine Edelman with Belvin for the benefit of ensuring that the user prefers to see the replacement content to obtain the invention as specified in claim 13.
As per dependent claim 14, Belvin and Edelman teach the limitations of claim 13 as described above.  Belvin and Edelman also teach wherein the processor is configured to cause the terminal device to display a preview of the first display information that shows a change to be made to the first display information by the editing (See Edelman, Figure 9, and Column 11, lines 5-24, describing displaying a preview of replacement content prior to publishing the change).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the display of a preview of replacement content prior to publishing the change of Edelman with the change to the second display information of Belvin.  The motivation for doing so would have been to ensure that the user prefers to see the replacement content.  Therefore, it would have been obvious to combine Edelman with Belvin for the benefit of ensuring that the user prefers to see the replacement content to obtain the invention as specified in claim 14.


11.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belvin (U.S. Publication 2014/0325327 A1), as applied to claim 1 above, and further in view of Aviles Sanchez (U.S. Publication 2009/0172154 A1).
As per dependent claim 15, Belvin teaches the limitations of claim 1 as described above.  Belvin does not teach expressly wherein the processor is configured to notify, in response to the first display information being edited, a manager of the second display information that the second display information is no longer used in the first display information, however, Aviles Sanchez teaches this limitation (See Aviles Sanchez, claim 1, describing notifying a content server that content is not found).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the notification to a content server of content not found of Aviles Sanchez with the change in second display information of Belvin.  The motivation for doing so would have been to enable the content server to repair the missing content such that future attempts to access the content are successful.  Therefore, it would have been obvious to combine Aviles Sanchez with Belvin for the benefit of enabling the content server to repair the missing content such that future attempts to access the content are successful to obtain the invention as specified in claim 15.


12.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belvin (U.S. Publication 2014/0325327 A1), as applied to claim 11 above, and further in view of Edelman (U.S. Patent 7,240,077 B1) and Aviles Sanchez (U.S. Publication 2009/0172154 A1).
As per dependent claim 16, Belvin teaches the limitations of claim 11 as described above.  Belvin does not teach expressly wherein the notifying of the manager comprises: transmitting, to a terminal device of a user, a request for an approval to notify the manager of the second display information that the second display information is no longer used in the first display information; receiving, from the user, the approval with respect to the request; and in response to receipt of the approval, notifying the manager of the second display information that the second display information is no longer used in the first display information, however, Edelman and Aviles Sanchez teach this limitation (See Edelman, Figure 4, and Column 6, lines 14-50, describing requesting approval from a user to edit display content when a broken dependency is identified; See also Aviles Sanchez, Claim 1, describing notifying a content server that content is not found).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the user approval request of Edelman with the change to the second display information of Belvin.  The motivation for doing so would have been to ensure that the user prefers to see the replacement content.  Before the effective filing date of the invention it would also have been obvious to one of ordinary skill in the art to include the notification to a content server of content not found of Aviles Sanchez with the change in second display information of Belvin.  The motivation for doing so would have been to enable the content server to repair the missing content such that future attempts to access the content are successful.  Therefore, it would have been obvious to combine Edelman with Belvin for the benefit of ensuring that the user prefers to see the replacement content, and it would have been obvious to combine Aviles Sanchez with Belvin for the benefit of enabling the content server to repair the missing content such that future attempts to access the content are successful, to obtain the invention as specified in claim 16.


13. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Conclusion

14.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- White (U.S. Publication 2006/0212792 A1) discloses synchronously publishing a web page and corresponding web page resources.
- Sasaki (U.S. Publication 2007/0094611 A1) discloses displaying information based on determined relationships.
- Chen (U.S. Publication 2007/0288589 A1) discloses providing archived web page content in place of current web page content.
- McDonald (U.S. Publication 2011/0225142 A1) discloses web site analysis systems.
- Watanabe (U.S. Publication 2016/0292207 A1) discloses resolving outdated items within curated content.
- Bettesworth (U.S. Publication 2018/0205780 A1) discloses coordination of webpage publication.
- Brown (U.S. Publication 2004/0225730 A1) discloses content manager integration.
	- Pope (U.S. Patent 9,075,777 B1) discloses dynamically changing web uniform resource locators.


15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
16. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176